Title: From George Washington to Richard, 1749–1750
From: Washington, George
To: Richard



Dear Richard
[1749–1750]

The Receipt of your kind favor of the 2d of this Instant afforded Me unspeakable pleasure as I am convinced I am still in the Memory of so Worthy a friend a friendship I shall ever be

proud of Increasing you gave me the more pleasure as I receiv’d it amongst a parcel of Barbarian’s and an uncooth set of People the like favour often repeated would give me Pleasure altho. I seem to be in a Place where no real satis: be had since you receid my Letter in October Last I have not sleep’d above three Nights or four in a bed but after Walking a good deal all the Day lay down before the fire upon a Little Hay Straw Fodder or bairskin which ever is to be had with Man Wife and Children like a Parcel of Dogs or Catts & happy’s he that gets the Birth nearest the fire there’s nothing would make it pass of tolerably but a good Reward and Dubbleloon is my constant gain every Day that the Weather will permit my going out and sometime Six Pistoles the coldness of the Weather will not allow my making a long stay as the Lodging is rather too cold for the time of Year I have never had my Cloths of but lay and sleep in them like a Negro except the few Nights I have lay’n in Frederick Town.
